Order entered April 20, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00236-CV

                   TERRI J. VAUGHN-RILEY, Appellant

                                      V.

               LAWAINNA PATTERSON, ET AL., Appellees

              On Appeal from the 101st Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-19-16947

                                   ORDER

      Before the Court is appellant’s April 16, 2020 unopposed motion to extend

time to file her opening brief. We GRANT the motion and extend the time to May

8, 2020.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE